Case 3:17-cv-01017-BEN-JLB Document 89-2 Filed 04/01/19 PageID.8155 Page 1 of 7



  1    XAVIER BECERRA
       Attorney General of California
  2    State Bar No. 118517
       MARK R. BECKINGTON
  3    Supervising Deputy Attorney General
       State Bar No. 126009
  4    ANTHONY P. O'BRIEN
       Deputy Attorney General
  5    State Bar No. 232650
       JOHN D. ECHEVERRIA
  6    Deputy Attorney General
       State Bar No. 268843
  7     300 South Spring Street, Suite 1702
        Los Angeles, CA 90013
  8     Telephone: (213) 269-6249
        Fax: (213) 897-5775
  9     E-mail: John.Echeverria@doj.ca.gov
       Attorneys for Defendant Attorney General
 10    Xavier Becerra
 11                       IN THE UNITED STATES DISTRICT COURT
 12                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 13
 14
 15
       VIRGINIA DUNCAN, RICHARD                       17-cv-1017-BEN-JLB
 16    LEWIS, PATRICK LOVETTE,
       DAVID MARGUGLIO,                               DECLARATION OF JOHN D.
 17    CHRISTOPHER WADDELL, and                       ECHEVERRIA IN SUPPORT OF
       CALIFORNIA RIFLE & PISTOL                      DEFENDANT’S EX PARTE
 18    ASSOCIATION, INC., a California                APPLICATION TO STAY
       corporation,                                   JUDGMENT PENDING APPEAL
 19
                                   Plaintiffs, Date:
 20                                            Time:
                   v.                          Judge:        Hon. Roger T. Benitez
 21                                            Courtroom: 5A
                                               Action Filed: May 17, 2017
 22    XAVIER BECERRA, in his official
       capacity as Attorney General of the
 23    State of California; and DOES 1-10,
 24                                    Defendants.
 25
 26
 27
 28
                                                     1
          Declaration of John D. Echeverria in Support of Defendant’s Ex Parte Application to Stay
                             Judgment Pending Appeal (17-cv-1017-BEN-JLB)
Case 3:17-cv-01017-BEN-JLB Document 89-2 Filed 04/01/19 PageID.8156 Page 2 of 7



  1                      DECLARATION OF JOHN D. ECHEVERRIA
  2    I, John D. Echeverria, declare:
  3          1.     I am a Deputy Attorney General with the California Department of
  4    Justice and serve as counsel to Defendant Xavier Becerra, Attorney General of the
  5    State of California (“Defendant”), in the above-captioned matter.
  6          2.     Except as otherwise stated, I have personal knowledge of the facts set
  7    forth in this declaration, and if called upon as a witness I could testify competently
  8    as to those facts. I make this declaration in support of Defendant’s Ex Parte
  9    Application to Stay Judgment Pending Appeal.
 10          3.     On April 1, 2019, at approximately 12:30 p.m., I contacted Anna
 11    Barvir, counsel for Plaintiffs, by telephone and left a voicemail, informing her that
 12    Defendant would be applying ex parte, as early as today, for an order staying the
 13    Judgment entered in this action on March 29, 2019 (Dkt. No. 88) pending
 14    Defendant’s appeal to the United States Court of Appeals for the Ninth Circuit. I
 15    also informed Ms. Barvir that Defendant would be requesting in the application an
 16    immediate, temporary stay pending the Court’s consideration of the ex parte
 17    application, in an effort to preserve the status quo.
 18          4.     On April 1, 2019, at approximately 12:50 p.m., I contacted Sean
 19    Brady, counsel for Plaintiffs, by telephone, and we discussed Defendant’s intention
 20    to apply ex parte for a stay pending appeal. I also informed Mr. Brady of
 21    Defendant’s request for an immediate, temporary stay pending the Court’s ruling on
 22    the application. Mr. Brady informed me that he would consult with his clients as to
 23    whether they are opposed to either or both requests.
 24          5.     On April 1, 2019, at approximately 2:12 p.m., I spoke on the telephone
 25    with Ms. Barvir and Mr. Brady. Mr. Brady informed me that Plaintiffs will be
 26    opposing the ex parte application for a stay pending appeal. Mr. Brady stated that
 27    he plans to file Plaintiffs’ opposition to the application to stay pending appeal by
 28    this Wednesday, April 3, 2019.
                                                     2
          Declaration of John D. Echeverria in Support of Defendant’s Ex Parte Application to Stay
                             Judgment Pending Appeal (17-cv-1017-BEN-JLB)
Case 3:17-cv-01017-BEN-JLB Document 89-2 Filed 04/01/19 PageID.8157 Page 3 of 7



  1          6.     Mr. Brady also indicated that Plaintiffs will be opposing Defendant’s
  2    request for an immediate, temporary stay pending the Court’s consideration of the
  3    application to stay pending appeal. We discussed Mr. Brady’s concern that, if the
  4    immediate stay is issued, individuals who may have ordered LCMs over the
  5    weekend following entry of the Judgment may be in violation of the law if they
  6    receive the LCMs during the stay. Given that Defendant is requesting that the
  7    Court issue the temporary stay by April 2, 2019, Mr. Brady stated that Plaintiffs
  8    anticipate filing their opposition to the request for a temporary stay as early as this
  9    evening.
 10          7.     Good cause exists for granting the ex parte application. The Court
 11    issued its ruling on Plaintiffs’ motion for summary judgment and entered the
 12    Judgment in the afternoon of March 29, 2019. After reviewing the ruling, I
 13    contacted Plaintiffs’ counsel as soon as practicable on April 1, 2019.
 14          8.     Good cause exists for the ex parte relief requested. If the Court’s
 15    Judgment is reversed on appeal, absent a stay of the Judgment pending appeal, the
 16    State of California will be irreparably harmed by the influx of large-capacity
 17    magazines during the appeal. Attached hereto as Exhibit 1 is a true and correct
 18    copy of a social media post on Facebook.com by an out-of-state firearms retailer,
 19    indicating that it will accept orders for LCMs by California residents and expects an
 20    increase in order volume as a result. If Section 32310 is ultimately reinstated by the
 21    Ninth Circuit, those new LCMs will be rendered illegal under state law, and it will
 22    be difficult for the State to remove these new LCMs. A stay pending appeal will
 23    preserve the status quo as it existed prior to the entry of the Judgment.
 24          9.     Good cause also exists for the issuance of an immediate and temporary
 25    stay of the Judgment pending the Court’s ruling on the ex parte application for a
 26    stay pending appeal. Such a temporary stay is necessary to prevent new LCMs
 27    from entering the State while the Court considers the application for a stay pending
 28    the appeal. Given the urgency, Defendant respectfully requests that the Court issue
                                                     3
          Declaration of John D. Echeverria in Support of Defendant’s Ex Parte Application to Stay
                             Judgment Pending Appeal (17-cv-1017-BEN-JLB)
Case 3:17-cv-01017-BEN-JLB Document 89-2 Filed 04/01/19 PageID.8158 Page 4 of 7



  1    a temporary stay pending the Court’s ruling on the ex parte application by April 2,
  2    2019.
  3        I declare under penalty of perjury under the laws of the United States of
  4    America that the foregoing is true and correct.
  5         Executed on April 1, 2019, at Los Angeles, California.
  6
  7                                                    /s/ John D. Echeverria
                                                         John D. Echeverria
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                     4
          Declaration of John D. Echeverria in Support of Defendant’s Ex Parte Application to Stay
                             Judgment Pending Appeal (17-cv-1017-BEN-JLB)
Case 3:17-cv-01017-BEN-JLB Document 89-2 Filed 04/01/19 PageID.8159 Page 5 of 7




                               EXHIBIT 1
Case 3:17-cv-01017-BEN-JLB Document 89-2 Filed 04/01/19 PageID.8160 Page 6 of 7
Case 3:17-cv-01017-BEN-JLB Document 89-2 Filed 04/01/19 PageID.8161 Page 7 of 7
